                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 AMERICREDIT FINANCIAL
 SERVICES, INC., d/b/a GM Financial,
                                                        No. C18-4067-LTS
              Plaintiff,
 vs.
                                                       MEMORANDUM
 ADAMS MOTOR COMPANY, et al.,                        OPINION AND ORDER
              Defendants.

                            ___________________________


                               I.     INTRODUCTION
       Plaintiff Americredit Financial Services, Inc., d/b/a GM Financial (GM
Financial), filed its complaint (Doc. No. 1) against defendants Adams Motor Company
(AMC) and Robert G. Adams (Adams) on August 2, 2018, based on diversity jurisdiction
under 28 U.S.C. § 1332. Two motions by GM Financial are currently before me: (1) a
motion (Doc. No. 14) to dismiss defendants’ counterclaims and strike an affirmative
defense and (2) a motion (Doc. No. 27) for summary judgment.
       Defendants did not file a resistance to the motion to dismiss counterclaims and
strike an affirmative defense. They did file a resistance (Doc. No. 34) to the motion for
summary judgment and GM Financial filed a reply (Doc. No. 35). I find that oral
argument is unnecessary. See Local Rule 7(c).


                              II.    RELEVANT FACTS
       The only fact in dispute is the amount of the judgment to which GM Financial is
entitled. See Doc. No. 34. All other facts discussed below are undisputed:
       GM Financial is a Delaware corporation with its principal place of business in Fort
Worth Texas. AMC is an Iowa company operating an automobile dealership in Denison,
Iowa. Adams is a resident of Iowa.
       GM Financial acted as AMC’s floorplan lender1 and entered into a term loan and
revolving line of credit with AMC on June 15, 2015. Doc. No. 27-2 at 2. The terms of
the parties’ agreements were governed by a Master Loan Agreement (Loan Agreement)
and a Revolving Line of Credit Promissory Note (RLOC), both of which are in the
record.    Id. at 2-3.     The balance of the RLOC (approximately $280,972.22) was
converted into a term loan on May 5, 2017 (the First Term Loan). The First Term Loan
provides that AMC will repay GM Financial $280,972.22, plus interest at the rate of
6.25 percent. Id. at 3. AMC agreed that its payments under the First Term Loan would
comply with the payment provisions set forth in Section 5 of the First Term Loan. Id.
AMC also agreed that it would be in default under the First Term Loan if it failed to
make payment when due or if it otherwise committed an “Event of Default” under the
Loan Agreement. Id. An “Event of Default” under the Loan Agreement is defined as
“fail[ure] to comply with or perform under any term, condition or covenant of this
Agreement” including the failure to pay any sums as required. Id. at 2-3. It is also an
“Event of Default” if any Borrower, entity Borrower, or Guarantor is indicted or
convicted of either a felony or misdemeanor involving fraud. Id.
       On July 1, 2015, GM Financial and AMC entered into a Term Loan Promissory
Note for the sum of $800,000 (the Second Term Loan). Id. at 3. The Second Term
Loan provides that AMC will repay GM Financial $800,000.00 plus interest at the rate
of 4.25 percent. Id. at 4. AMC agreed that its payments would comply with the payment



1
  A floorplan lender lends money to automobile dealerships for the purchase of new and used
automobiles. The dealership purchases vehicles from various sources and the lender finances
those purchases. The dealership holds the vehicle on its lot and pays interest for the vehicle until
it sells. Within a certain number of days after receiving sales proceeds, the dealership is required
to pay off the loan for that vehicle. Doc. No. 27-2 at 2.
                                                 2
provisions set forth in Section 5 of the Second Term Loan. Id. It further agreed that it
would be in default if it failed to make any payment under the Second Term Loan when
due or if it committed an “Event of Default” under the Loan Agreement. Id.
         Adams guaranteed all of AMC’s obligations to GM Financial. Id. The Continuing
Guaranty provides that Adams “unconditionally and absolutely guarantees the prompt
and punctual payment, when due, upon maturity, by acceleration, or otherwise, of all of
the Obligations that [GM Financial] may now and in the future extend to [AMC].” Id.
         GM Financial performed all of the terms and conditions of the Loan Agreement,
term loan promissory notes and Continuing Guaranty. Id. AMC failed to pay as required
by the Loan Agreement, First Term Loan and Second Term Loan. Id. at 5. GM
Financial sent defendants Notices of Default on December 13, 2017; January 3, 2018;
January 10, 2018; January 30, 2018; February 13, 2018; February 22, 2018; March 7,
2018; March 13, 2018; March 21, 2018 and April 3, 2018. Id. On April 23, 2018, GM
Financial terminated AMC’s credit lines and demanded immediate payment of the
outstanding balances of the Loan Agreement, First Term Loan and Second Term Loan
in the amount of $2,377,608.35. As of January 31, 2019, GM Financial asserts that
defendants are indebted in the amount of $1,103,107.37, plus interest and legal fees. Id.
         On January 17, 2018, GM Financial filed a Petition for Replevin with the District
Court of Crawford County, Iowa, which sought possession of vehicles financed by GM
Financial. Id. at 6. GM Financial filed a motion for summary judgment in that action,
which was granted on August 14, 2018.2 Id. The court found that GM Financial was
entitled to permanent possession of certain vehicle collateral due to AMC’s breach of the
Loan Agreement. It also found that GM Financial did not waive its right to enforce the
terms of the Loan Agreement. Id.
         GM Financial filed the instant action on August 2, 2018, alleging breach of
contract (Count I), breach of contract of the continuing guaranty (Count II) and unjust

2
    GM Financial has submitted only part of that order. See Doc. No. 27-3 at 79-84.

                                                3
enrichment (Count III). See Doc. No. 2. Defendants asserted three affirmative defenses
in their Answer: failure to state a claim, unclean hands and waiver. Doc. No. 27-2 at 7;
Doc. No. 9. They also filed counterclaims based on promissory estoppel and breach of
the implied covenant of good faith and fair dealing. Id. GM Financial argues in its
motion to dismiss counterclaims and strike an affirmative that defendants have released
all claims, including claims for waiver against GM Financial. Defendants did not file a
response to that motion and the time for doing so has passed.


                                   III.   ANALYSIS
A.    Motion to Dismiss Counterclaims
      GM Financial seeks to dismiss the counterclaims of promissory estoppel and
breach of implied covenant of good faith and fair dealing identified in defendants’ Answer
(Doc. No. 9). Under Rule 12(b)(6), “to survive a motion to dismiss for failure to state
a claim, a complaint must contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.” Carlsen v. GameStop, Inc., 833 F.3d 903,
910 (8th Cir. 2016).     The Supreme Court has provided the following guidance in
considering whether a pleading properly states a claim:
      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
      “short and plain statement of the claim showing that the pleader is entitled
      to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
      544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
      8 announces but does not require “detailed factual allegations,” but it
      demands more than an unadorned, the-defendant-unlawfully-harmed-me
      accusation. Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478
      U.S. 265, 286, 106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that
      offers “labels and conclusions” or “a formulaic recitation of the elements
      of a cause of action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor
      does a complaint suffice if it tenders “naked assertion[s]” devoid of “further
      factual enhancement.” Id., at 557, 127 S. Ct. 1955.

      To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to “state a claim to relief that is plausible on its
      face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
                                            4
         the plaintiff pleads factual content that allows the court to draw the
         reasonable inference that the defendant is liable for the misconduct alleged.
         Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
         “probability requirement,” but it asks for more than a sheer possibility that
         a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
         that are “merely consistent with” a defendant's liability, it “stops short of
         the line between possibility and plausibility of ‘entitlement to relief.’ ” Id.,
         at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
         Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp. v.
Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)).                 While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927, 937 (N.D. Iowa 2014).
         GM Financial argues that defendants’ counterclaims fail because defendants signed
a Forbearance Agreement3 under which they explicitly waived and released any and all
claims against GM Financial. GM Financial also argues that defendants fail to allege
sufficient facts to state its counterclaims of promissory estoppel and breach of implied
covenant of good faith and fair dealing. As mentioned above, defendants have not
resisted GM Financial’s motion to dismiss. I will consider whether defendants have
sufficiently stated their counterclaims before considering GM Financial’s affirmative


3
    The Forbearance Agreement was attached to the complaint. See Doc. No. 1-5.

                                                5
defense of waiver based on the Forbearance Agreement. In reviewing the counterclaims,
I may consider the terms of the written contracts as they are embraced by the pleadings
and attached to the complaint. See M.M. Silta, Inc. v. Cleveland Cliffs, Inc., 616 F.3d
872, 876 (8th Cir. 2010) (“Where, as here, the claims relate to a written contract that is
part of the record in the case, we consider the language of the contract when reviewing
the sufficiency of the complaint.”); Stahl v. U.S. Dept. of Ag., 327 F.3d 697, 700 (8th
Cir. 2003) (“In a case involving a contract, the court may examine the contract documents
in deciding a motion to dismiss.”).


       1.      Promissory Estoppel
       In support of their counterclaim of promissory estoppel, defendants4 allege that
GM Financial and defendants had a clear and definite agreement that GM Financial would
provide defendants with credit for new and used vehicles. Doc. No. 9 at 12. They allege
that GM Financial made a clear promise that it would continue lending to defendants
through February 16, 2018.5 Id. They allege they acted to their substantial detriment in
reasonable reliance on the lending agreement and subsequent promise to continue lending
to defendants through February 16, 2018. Id. Defendants allege that GM Financial
refused to follow through on its promises outlined in the agreement and its promise to
continue lending to defendants through February 16, 2018, despite defendants’ efforts to
reduce indebtedness and follow the loan modification requests. Id. Defendants allege
they were placed in an extremely difficult financial position without the necessary


4
  While defendants are technically “counterclaim plaintiffs” for purposes of their counterclaims,
I will continue to refer to them as defendants for consistency throughout this order.
5
  In defendants’ general allegations in support of their counterclaims they allege that on October
6, 2017, GM Financial “noticed [defendants] of its intent to cease lending to [defendants]
effective February 16, 2018.” Doc. No. 9 at 11. They state that GM Financial prematurely
terminated its lending relationship with defendants on January 10, 2018, and shortly thereafter
filed its replevin petition. Id.

                                                6
operating cash by GM Financial’s abrupt and unwarranted refusal to continue the lending
timeline as agreed upon by the parties. Id. Due to GM Financial’s refusal to continue
lending through February 16, 2018, defendants allege they were forced to seek financing
from other institutions offering less-favorable terms, suffered cash flow problems that
prevented them from timely repaying GM Financial and ultimately had to cease operating.
Id. at 13.
       GM Financial argues defendants have not alleged sufficient facts to state a claim
of promissory estoppel because the parties’ relationship is governed by written
agreements. Under Iowa law,6 the elements of a claim for promissory estoppel are:
       (1) a clear and definite promise; (2) the promise was made with the
       promisor’s clear understanding that the promisee was seeking an assurance
       upon which the promisee could rely and without which he would not act;
       (3) the promisee acted to his substantial detriment in reasonable reliance on
       the promise; and (4) injustice can be avoided only by enforcement of the
       promise.

Newkirk v. GKN Armstrong Wheels, Inc., 168 F. Supp. 3d 1174, 1189 (N.D. Iowa 2016)
(quoting Schoff v. Combined Ins. Co. of Am., 604 N.W.2d 43, 49 (Iowa 1999)).
       Because the parties already have a written contract, the issue is whether the alleged
promise in this case (to continue providing financing through February 16, 2018) added
to or altered the terms of the contract by means of promissory estoppel. The Master
Loan Agreement provides in section 21.5:
       Except are provided herein through the use of a Change Notice by Lender,
       no term or provision of this Agreement will be deemed to be altered or
       amended in any way unless such an amendment or alteration is contained
       in a separate written instrument signed by Borrower and Lender. No
       conduct or course of dealing on the part of the Lender, or any oral statement
       on the part of the Lender’s officers, employees, agents, or attorneys, may
6
  Neither party explicitly states that Iowa law applies to this dispute, however the Master Loan
Agreement states: “This Agreement, each Related Document and the relationships of the parties
are subject to, and are to be construed in accordance with, the laws of the state in which each
particular Borrower has its principal place of business, regardless of the conflict of law rules of
that state.” Doc. No. 27-3 at 26. Therefore, I will apply Iowa law.

                                                7
       be construed by Borrower, or by Borrower’s owners, principals or
       management officials, or by any Guarantor, or by any court of law or in
       arbitration, to amend, alter or in any way modify the provisions of this
       Agreement, or the relationship of the parties, or the obligation of any party
       to any other person or entity.

Doc. No. 1-1 at 17. “Change Notice” under the Master Loan Agreement means “any
written notice sent or provided to Borrower by Lender, advising Borrower of a change
in, or establishment of, one or more of the terms and conditions of this Agreement and/or
any Related Document.” Id. at 1.
       Defendants do not indicate whether GM Financial’s notice of its intent to cease
lending effective February 16, 2018, was written or oral. See Doc. No. 9 at 11-12. They
did not attach any documents to their Answer. Regardless of the type of notice, neither
would be sufficient to establish a claim of promissory estoppel. If the notice was written,
defendants would have a claim of breach of contract, not promissory estoppel. See Scott
v. Grinnell Mut. Reins. Co., 653 N.W.2d 556, 562 (Iowa 2002) (“[T]he law will not
imply a contract where there is an express contract.”); John T. Jones Const. Co. v. Hoot
Gen. Constr., 543 F. Supp. 2d 982, 1021 (S.D. Iowa 2008) (“Because [the plaintiff] has
a complete remedy at law for breach of contract there is no reason to resort to equity.”).
If the notice was oral, it would be ineffective under section 21.5 of the Master Loan
Agreement providing that all amendments to the Agreement (aside from a Change Notice)
must be in writing and signed by the Borrower and Lender and no oral statement by GM
Financial or its agents may be construed as modifying the provisions of the Agreement.
See Doc. No. 1-1 at 17. A Change Notice must also be a “written notice,” but does not
require both parties’ signatures. As such, defendants’ counterclaim fails based on the
parties’ written agreement.
       Additionally, defendants’ promissory estoppel claim fails because it does not allege
facts constituting detrimental reliance. Defendants have not stated any facts to suggest
they changed their position in reliance on the alleged promise that lending would continue
through February 16, 2018. They have not alleged any action or inaction they took in
                                            8
reliance on the alleged promise that was to their detriment. While they allege they had
to seek financing from other institutions with less favorable terms, the alleged facts do
not support a finding that this was due to GM Financial’s broken promise rather than
defendants’ defaults. In other words, they have not alleged they were worse off as a
result of relying on the promise as opposed to the position they would have been in
otherwise.
       For these reasons, I find that defendants’ counterclaim of promissory estoppel fails
to state a claim upon which relief may be granted. GM Financial’s motion to dismiss
will be granted as to that counterclaim.


       2.     Breach of Implied Covenant of Good Faith and Fair Dealing
       With regard to their second counterclaim, defendants allege that the contracts
between the parties are commercial contracts containing an implied covenant of good
faith and fair dealing. Doc. No. 9 at 13. They allege that the purpose of the parties’
agreement was to provide defendants with the necessary cash-flow financing to operate
their car dealership. In exchange, defendants paid interest on that financing and sold GM
branded vehicles. Id. at 13-14. Defendants allege the implied covenant was breached
by GM Financial when it abruptly reduced defendants’ used-vehicle floor plan and
refused to make loans for used vehicles. Id. They allege this caused damage as they
were forced to seek financing from other institutions with less-favorable terms, suffered
cash flow problems that prevented defendants from timely repaying GM Financial and
ultimately had to cease operating due to its financial position. Id. at 14.
       The implied covenant of good faith and fair dealing is inherent in all contracts.
Alta Vista Properties, LLC v. Mauer Vision Ctr., PC, 855 N.W.2d 722, 730 (Iowa 2014).
“The underlying principle is that there is an implied covenant that neither party will do
anything which will have the effect of destroying or injuring the right of the other party
to receive the fruits of the contract.” Id. (quoting Am. Tower, L.P. v. Local TV Iowa,
L.L.C., 809 N.W.2d 546, 550 (Iowa Ct. App. 2011)) (internal quotations omitted). The
                                             9
implied covenant of good faith and fair dealing “does not give rise to new substantive
terms that do not otherwise exist in the contract.” Bagelmann v. First Nat’l Bank, 823
N.W.2d 18, 34 (Iowa 2012). It “prevents one party from using technical compliance
with a contract as a shield from liability when that party is acting for a purpose contrary
to that for which the contract was made.” Mid-Am. Real Estate Co. v. Iowa Realty Co.,
406 F.3d 969, 974 (8th Cir. 2005).
       GM Financial argues that this counterclaim fails because defendants have not
sufficiently alleged what the “covenant” was that was breached. They point out that
defendants have admitted that the purpose of the agreement was to “create a discretionary
credit facility under which [AMC] may request loans from [GM Financial] and [GM
Financial] may, in its discretion, make loans to [AMC].” Doc. No. 1-1 at 1. The Master
Loan Agreement provided that GM Financial could reduce financing “at any time.” Id.
at 16. GM Financial argues defendants may not rely on actions expressly permitted by
the contract to support their claim. GM Financial further argues that defendants may not
avail themselves of rights under the contract when they have admitted many acts of default
including selling vehicles out of trust and failing to make loan payments. Finally, it
argues that defendants have not alleged facts regarding any damages defendants suffered
as a result of any alleged breach.
       The implied covenant of good faith and fair dealing generally operates upon a
condition or term of a contract that is subject to the control of one of the parties. See,
e.g. Midwest Mgmt. Corp. v. Stephens, 291 N.W.2d 896, 913 (Iowa 1980) (stating that
a contract affording one party’s “sole discretion” to terminate the contract required party
“to exercise that discretion in a reasonable manner on the basis of fair dealing and good
faith.”). Here, both parties were permitted to terminate the agreement “at any time and
for any or no reason.” Doc. No. 1-1 at 16. While the agreement contained an implied
covenant of good faith and fair dealing, defendants have failed to allege sufficient facts
to suggest a breach of that implied covenant that is attached to a contract term. See
Bagelmann, 823 N.W.2d at 34 (concluding there was no breach of implied covenant of
                                            10
good faith and fair dealing by mortgagee’s failure to notify or update mortgagors
concerning flood zone status because any allegation of bad faith lacked a contract term
to which it could be attached).      They have not alleged that GM Financial’s early
termination unfairly prevented defendants from receiving the benefits of the contract. As
noted above, the implied covenant of good faith and fair dealing cannot create new
substantive terms. Moreover, any “benefit” of the contract that defendants were deprived
of was the result of defendants’ own defaults, not GM Financial’s actions.
       For these reasons, I find that defendants’ counterclaim of breach of the implied
covenant of good faith and fair dealing fails to state a claim upon which relief may be
granted. GM Financial’s motion to dismiss will be granted as to that counterclaim.


       3.     Waiver
       With regard to GM Financial’s waiver argument, I note that this is essentially an
affirmative defense to defendants’ counterclaims raised in GM Financial’s motion to
dismiss. See First Union Nat. Bank v. Pictet Overseas Trust Corp., Ltd., 477 F.3d 616,
622 n.5 (8th Cir. 2007) (citing, with approval, cases in which the court has accepted and
favorably cited affirmative defenses raised for the first time on a motion to dismiss or
motion for summary judgment).        The Forbearance Agreement was attached to the
complaint as Exhibit 5. See Doc. No. 1-5. It was signed on April 6, 2017, and provides
in relevant part:
              As additional consideration for GM Financial’s forbearance,
       Borrower and each Guarantor, individually and respectively, hereby
       forever and unconditionally waives, releases, acquits and discharges any
       and all claims, demands, claims or relief or causes of action of whatever
       kind or character, whether accrued or unaccrued, known or unknown, now
       existing or arising hereafter, which Borrower and/or Guarantor may hold
       or own, or claim to hold or own, or at any time heretofore may have owned
       or held or claimed to own or hold, or at any time hereafter may own or
       hold, or claim to own or hold, against GM Financial, its officers,
       employees, directors, agents, attorneys, predecessors, parent, subsidiaries
       and affiliates (and all officers, employees, directors, agents and attorneys

                                           11
       of such predecessors, parent, subsidiaries and affiliates). Borrower and
       Guarantor expressly acknowledge that this Agreement is to include in its
       effect, without limitation, claims of which they are unaware or do not
       expect to exist in their favor, arising out of or on account of, any
       transaction, happening or occurrence whatever, and that this Agreement
       contemplates the release and discharge of any and all such claims by
       Borrower and Guarantor. Further, it is expressly agreed between
       Borrower, Guarantor, and GM Financial that the possibility that such claims
       exist, being known and understood by all parties, has been explicitly
       considered and taken into account in the execution hereof, for the purpose
       of implementing a full and complete release and discharge of the entities set
       forth above. Borrower and each Guarantor further waive any rights they
       have or may have to claim waiver, estoppel, laches or bad faith against GM
       Financial in connection with any act of GM Financial related to the Loan
       Agreement or otherwise.

Doc. No. 1-5 at 5-6. Defendants offer no resistance to GM Financial’s argument with
regard to the above provision of the Forbearance Agreement.
       A waiver is a contract governed by principles of contract law. Huber v. Hovey,
501 N.W.2d 53, 55 (Iowa 1993). “The cardinal rule of contract interpretation is to
determine what the intent of the parties was at the time they entered into the contract.”
Pillsbury Co. v. Wells Dairy, Inc., 752 N.W.2d 430, 434 (Iowa 2008).              See also
Berryhill v. Hatt, 428 N.W.2d 647, 654 (Iowa 1988) (“It is the cardinal principle of
contract construction that the parties’ intent controls; and except in cases of ambiguity,
this is determined by what the contract itself says.”).          “Interpretation involves
ascertaining the meaning of contractual words; construction refers to deciding their legal
effect.” Fashion Fabrics of Iowa, Inc. v. Retail Investors Corp., 266 N.W.2d 22, 25
(Iowa 1978). “Interpretation is reviewed as a legal issue unless it depend[s] at the trial
level on extrinsic evidence. Construction is always reviewed as a law issue.” Id. “When
a contract is not ambiguous, it will be enforced as written, but when there are ambiguities
in a contract, they are strictly construed against the drafter.” Iowa Fuel & Minerals, Inc.
v. Iowa State Bd. of Regents, 471 N.W.2d 859, 862-63 (Iowa 1991) (internal citation
omitted).

                                            12
       I find the waiver provision in the Forbearance Agreement cited above is clear and
unambiguous. As such, I find that it should be enforced as written. See Iowa Fuel &
Minerals, Inc., 471 N.W.2d at 862-63 (“When a contract is not ambiguous, it will be
enforced as written.”). Defendants have waived any and all claims against GM Financial,
including the counterclaims. GM Financial is entitled to dismissal of the counterclaims
on this additional, alternative basis.


B.     Motion to Strike Affirmative Defense
       GM Financial seeks to strike defendants’ affirmative defense at paragraph 113,
which states that “Plaintiff has waived its right to recovery by its course of dealing with
Defendants.” Doc. No. 9 at 8.        Under Federal Rule of Civil Procedure 12(f), a court
may “strike from a pleading an insufficient defense or any redundant, immaterial,
impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Rule 8(c) provides that “a
party must affirmatively state any . . . affirmative defense.” Fed. R. Civ. P. 8(c). This
rule is “intended to give the opposing party both notice of the affirmative defense and an
opportunity to rebut it.” First Union Nat’l Bank v. Pictet Overseas Tr. Corp., 477 F.3d
616, 622 (8th Cir. 2007).
       GM Financial argues that the waiver provision in the Forbearance Agreement
applies equally to the affirmative defense in paragraph 113. That provision explicitly
states that “Borrower and each Guarantor further waive any rights they have or may have
to claim waiver, estoppel, laches or bad faith against GM Financial in connection with
any act of GM Financial related to the Loan Agreement or otherwise.” Doc. No. 1-5 at
5-6. As stated above, I find the waiver provision to be clear and unambiguous meaning
it should be enforced as written. Because defendants’ affirmative defense in paragraph
113 is a claim of waiver and defendants specifically agreed to waive any such claim, I
find that the affirmative defense in paragraph 113 should be stricken.




                                            13
C.     Motion for Summary Judgment
       As noted above, the only factual dispute between the parties concerns the amount
of the judgment to which GM Financial is entitled. Defendants challenge the amount
requested by GM Financial, arguing that GM Financial is partially responsible for some
of the financial losses. In support, they offer an affidavit by Adams (Doc. No. 34-1) in
which he states that GM Financial did not sell the vehicles in a reasonable commercial
manner to maximize the return once it repossessed them. Doc. No. 34-1 at 4. Defendants
request an evidentiary hearing on the issue of the amount of the judgment.
       GM Financial argues that defendants have essentially raised an untimely
affirmative defense – that the repossessed collateral could have been sold for more
money. Doc. No. 35 at 1. It contends that because defendants never pled failure to
mitigate damages, or any related affirmative defense, they have waived the opportunity
to assert it now. GM Financial adds that Adams’ affidavit is unsupported by independent
evidence and does not generate a genuine issue for trial. Id. at 2-3. Finally, it argues
that under the Iowa Uniform Commercial Code, GM Financial (as a secured party) is not
required to prove that it sold repossessed collateral in a commercially reasonable manner,
“unless the debtor or a secondary obligor places the secured party’s compliance in issue.”
Iowa Code § 554.9626(1)(a).
       Defendants raised the following affirmative defenses in their answer:
       111. The Plaintiff fails to state a claim upon which relief can be granted.
       112. Plaintiff’s claims are barred by the doctrine of unclean hands.
       113. Plaintiff has waived its right to recovery by its course of dealing with
            Defendants.7

7
  As noted supra page 13, the affirmative defense at paragraph 113 is stricken based on the
Forbearance Agreement. GM Financial did not move to strike the other two affirmative
defenses. I note that the affirmative defense at paragraph 111 has essentially been waived by
defendants’ representation that they are not contesting that there was a breach of contract. With
regard to the “unclean hands” defense in paragraph 112, this defense “considers whether the



                                               14
Doc. No. 9 at 7-8. Failure to mitigate damages is an affirmative defense. See Sayre v.
Musicland Group, Inc., 850 F.2d 350, 354 (8th Cir. 1988) (“Since the overwhelming
majority of federal courts have decided, for whatever reasons, that failure to mitigate
damages is an affirmative defense under the catchall clause of Rule 8(c), we would thwart
the purpose of the federal rules if we were to hold otherwise.”). Rule 8(c) requires that
a party “must affirmatively state any avoidance or affirmative defense . . . .” Fed. R.
Civ. P. 8(c)(1).     “As with other affirmative defenses, failure to plead mitigation of
damages as an affirmative defense results in a waiver of that defense and its exclusion
from the case.” Sayre, 850 F.2d at 354.
       Defendants did not plead failure to mitigate damages as an affirmative defense.
They also did not allege in their Answer (as Adams did in his affidavit) that GM Financial
failed to sell the vehicles in a reasonable commercial manner to maximize return upon
repossession. Therefore, this defense has been waived. Defendants make no other
argument in resistance to GM Financial’s motion for summary judgment. Nonetheless,
I must determine whether GM Financial is entitled to judgment as a matter of law on its
breach of contract claim. 8 See Fed. R. Civ. P. 56(a) (stating a movant is entitled to
summary judgment if it “shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law”) (emphasis added).
       To prevail on a breach of contract claim, a plaintiff must prove:

party seeking relief has engaged in inequitable conduct that has harmed the party against whom
he seeks relief.” General Car & Truck Leasing System, Inc. v. Lane & Waterman, 557 N.W.2d
274, 279 (Iowa 1996). It is available only in actions seeking equitable relief. Id. See also
Myers v. Smith, 208 N.W.2d 919, 921 (Iowa 1973) (noting the maxim “is ordinarily invoked to
protect the integrity of the court where granting affirmative relief would run contrary to public
policy or lend the court’s aid to fraudulent, illegal or unconscionable conduct.”). Because GM
Financial is seeking monetary relief, this defense does not bar GM Financial’s recovery on its
breach of contract claims. See Ellwood v. Mid States Commodities, Inc., 404 N.W.2d 174, 184
(Iowa 1987) (“[A] plaintiff who is denied an equitable remedy because he has unclean hands,
still has his legal remedy, whatever that is.”).
8
 GM Financial seeks summary judgment on its breach of contract claim and alternatively seeks
summary judgment on its unjust enrichment claim. See Doc. No. 27-1 at 5.
                                               15
       (1) the existence of a contract, (2) the terms and conditions of the contract,
       (3) that [the claimant] has performed all the terms and conditions required
       under the contract, (4) the [opposing party’s] breach of the contract in some
       particular way, and (5) that [the claimant] has suffered damages as a result
       of [the opposing party’s] breach.

Royal Indem. Co. v. Factor Mut. Ins. Co., 786 N.W.2d 839, 846 (Iowa 2010) (quoting
Molo Oil Co. v. River City Ford Truck Sales, Inc., 578 N.W.2d 222, 224 (Iowa 1998)).
As noted above, there is no dispute as to these elements and GM Financial has offered
sufficient evidence in support of them.
       With regard to the amount of damages, “when a contract has been breached the
nonbreaching party is generally entitled to be placed in as good a position as he or she
would have occupied had the contract been performed.” Midland Mut. Life Ins. Co. v.
Mercy Clinics, Inc., 579 N.W.2d 823, 831 (Iowa 1998). Damages for breach of contract
are limited to “those injuries which may reasonably be considered as arising naturally
from the breach of contract itself, or such as may reasonably be supposed to have been
in the contemplation of the parties, at the time of contracting, as a probable result of the
breach.” R.E.T. Corp. v. Frank Paxton Co., Inc., 329 N.W.2d 416, 420 (Iowa 1983)
(citing Meyer v. Nottger, 241 N.W.2d 911, 920 (Iowa 1976)). The plaintiff “must prove
that the damages resulted from [the defendant’s] breach and were in the contemplation of
the parties. Royal Indem. Co., 786 N.W.2d at 846. Damages “must be ascertainable
with reasonable certainty without resort to speculation and conjecture.” Palmer v. Albert,
310 N.W.2d 169, 174 (Iowa 1981).
       GM Financial argues it is entitled to damages in the amount of $1,103,107.37
consisting of the following:
        $893,812.48 – Principal Balance
        $110,937.22 – Floorplan interest through January 31, 2019
        $7,945.90 – Floorplan insurance through January 31, 2019
        $13,485.67 – Loan fees


                                            16
        $76,926.10 – Customer fees including lender representative and additional
            audit expenses plus legal fees
Doc. No. 27-1 at 6. GM Financial does not cite any documents in support of these
amounts. While GM Financial has submitted a spreadsheet showing defendants’ loan
history through February 11, 2019, it does not account for all of the amounts identified
above. See Doc. No. 27-3 at 68-78. The only document GM Financial has submitted in
support of the amount of judgment is an affidavit from Howard Revitz, Assistant Vice
President of Commercial Lending Services of GM Financial, stating that “[a]s of January
31, 2019, Defendants are indebted to GM Financial in the amount of $1,103,107.37, plus
interest and legal fees.” Doc. No. 27-3 at 7.
       While GM Financial may be able to support the breakdown of its requested
damages as indicated above, that support is not in the record. I decline to award GM
Financial’s requested amount of damages based solely on a representation in an affidavit.
See Farmers Coop. Society, Sioux Center, Iowa v. Leading Edge Pork LLC, No. 16-CV-
4034-LRR, 2017 WL 3097163, at *11, n.3 (N.D. Iowa July 20, 2017) (concluding
plaintiff had not proven it was entitled to full damages sought because there was no
“particularized accounting or documentation detailing the amount of other damages” and
that “[a]bsent a detailed accounting of the activity in [defendant’s] feed account, the court
cannot accurately determine at this stage the amount of finance charges to which
[plaintiff] is entitled.”).   Instead, I will direct GM Financial to provide additional
supporting documentation concerning its claimed damages and will give defendants the
opportunity to respond.


                                   IV.       CONCLUSION
       For the reasons stated herein:
       1.      GM Financial’s motion (Doc. No. 14) to dismiss defendants’ counterclaims
and strike an affirmative defense is granted.


                                               17
       2.        GM Financial’s motion (Doc. No. 27) for summary judgment is granted.
GM Financial is entitled to the entry of judgment in its favor, in an amount to be
determined, on its claim for breach of contract.
       3.        Within twenty-one (21) days of the date of this order, GM Financial must
file either (a) a joint stipulation of the parties concerning the amount of GM Financial’s
damages or (b) supplemental supporting documentation to establish the amount of its
requested judgment, including interest and attorney fees.
       4.        If GM Financial files supplemental supporting documentation, rather than
a joint stipulation of the parties, then defendants may file a response to the documentation
within fourteen (14) days after the documentation is filed. In their response, defendant
may not raise any already-rejected defenses (such as failure to mitigate damages).
However, they may point out any alleged discrepancies in the amount sought or the
supporting documentation and challenge the reasonableness of GM Financial’s requested
attorney fees.
       5.        Upon reviewing the parties’ submissions, I will determine whether further
proceedings are necessary concerning the amount of the judgment.


       IT IS SO ORDERED.
       DATED this 20th day of August, 2019.




                                           __________________________
                                           Leonard T. Strand, Chief Judge




                                             18
